DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 09/14/2022, with respect to the objections to the specification have been fully considered and are persuasive.  The specification objections have been withdrawn. 
Applicant’s arguments, see pg. 9, filed 09/14/2022, with respect to the objections to the claims have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments, see pg. 8, filed 09/14/2022, with respect to the objections to the drawings have been fully considered but they are not persuasive. The examiner believes that no replacement drawings have been filed to remedy the Drawing Objections on pg. 2 of the Non-Final Rejection filed on 05/10/2022.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The following amendments in independent claims 1, 7, and 14 changes the scope of the claim set enough to warrant a new ground of rejection: 
claim 1 has been amended to include the novel limitation “towards an instrument panel of the vehicle”;
claim 7 has been amended to include the novel limitation “wherein the noise attenuation structure does not receive a flow of air therethrough”;
and claim 14 has been amended to include the novel limitation “configured to extend outwardly from an outer surface of the air inlet housing towards the instrument panel of the vehicle, wherein the noise attenuation structure”.
Due to these novel limitations, the arguments regarding independent claims 1, 7, and 14 and the claims that depend on them are moot.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6,178,764 (referred to as Tanaka).
Regarding claim 1, Tanaka discloses a noise attenuation structure (sound absorbing structure formed from at least sound absorbing members 8, expansions 12, ad thin film 13. See figs. 11A-12) of a housing of a heating, ventilating, and air conditioning system of a vehicle (housing of at least connecting duct 6) comprising: 
a double wall structure (the double wall structure formed from the wall of expansion 12 and thin film 13)
configured to extend outwardly from an outer surface of the housing (see fig. 11A)
towards an instrument panel of the vehicle (fig. 1 and fig. 11A discloses at least one of the expansions 12 extending towards operating panel 24. See col. 4, lines 61-67)
to a noise path (path taken by noise as described in col. 5, lines 26-35. See figs. 1 and 11A)
of the heating, ventilating, and air conditioning system (see col. 5, lines 26-35), 
the double wall structure having a first wall (see annotated fig. 2)
and a second wall (see annotated fig. 2) spaced from the first wall (see annotated fig. 2).
Regarding claim 2, Tanaka discloses the invention of claim 1 and Tanaka further discloses wherein a noise barrier (absorbing members 8) is disposed between the first wall and the second wall (see fig. 12 and annotated fig. 2).
Regarding claim 5, Tanaka discloses the invention of claim 1 and Tanaka further discloses wherein a length of each of the first wall and the second wall is substantially equal to a length of the housing (see fig. 11).
Regarding claim 6, Tanaka discloses the invention of claim 1 and Tanaka further discloses wherein the noise attenuation structure is one of integrally formed with (fig. 11B and 12 discloses the wall of expansion 12 being integral with the connecting duct 6) and separately formed from the housing (figs. 11B and 12 disclose sound absorbing members 8 and thin films 13 being formed separately from connecting duct 6).
Regarding claim 7, Tanaka discloses a heating, ventilating, and air conditioning system of a vehicle (system as disclosed in at least fig. 1) comprising: 
a blower (blower 3); 
an air inlet housing (connecting duct 6. See fig. 1)
defining a chamber (chamber within connecting duct 6 as disclosed in at least figs. 1 and 11B)
in communication with the blower (see fig. 1); 
and a noise attenuation structure (sound absorbing structure formed from at least sound absorbing members 8, expansions 12, ad thin film 13. See figs. 11A-12)
disposed on an outer surface of the air inlet housing (see fig. 11A), 
the noise attenuation structure including a first wall (see annotated fig. 2)
and a second wall (see annotated fig. 2)
spaced from the first wall (see annotated fig. 2),
wherein the noise attenuation structure does not receive a flow of air therethrough (fig. 11B and col. 6, lines 64-67 discloses thin film 13 and the location of expansion 12 places the noise absorbing structure outside the flow of air).
Regarding claim 11, Tanaka discloses the invention of claim 7 and Tanaka further discloses wherein a noise barrier (absorbing members 8) is disposed between the first wall and the second wall (see fig. 12).
Regarding claim 12, Tanaka discloses the invention of claim 7 and Tanaka further discloses wherein a length of each of the first wall and the second wall is substantially equal to a length of the air inlet housing (see fig. 11).
Regarding claim 13, Tanaka discloses the invention of claim 7 and Tanaka further discloses wherein the noise attenuation device is one of integrally formed with (fig. 11B and 12 discloses the wall of expansion 12 being integral with the connecting duct 6) or separately formed from the air inlet housing (figs. 11B and 12 disclose sound absorbing members 8 and thin films 13 being formed separately from connecting duct 6).
Regarding claim 14, Tanaka discloses a heating, ventilating, and air conditioning system (system as disclosed in at least fig. 1) and an instrument panel assembly of a vehicle (operating panel 24) comprising: 
a top shelf of the instrument panel (top shelf above operating panel 24. See annotated fig. 1); 
an air inlet housing (connecting duct 6. See fig. 1)
of the heating, ventilating, and air conditioning system (see figs. 1-2), 
disposed under the top shelf (see figs. 1-2 and annotated fig. 1), 
an outer surface of the air inlet housing (outer surface of connecting duct 6. See figs. 11A-11B)
spaced from the top shelf (see annotated fig. 1)
to form a gap therebetween (see annotated fig. 1); 
a noise path (path taken by noise as described in col. 5, lines 26-35. See figs. 1 and 11A)
conveying noise therethrough (see at least col. 1, lines 43-53), 
the noise path extending through the air inlet housing (see col. 5, lines 26-35)
and through the gap (figs. 1-2, annotated fig. 1, and col. 1 line 61 to col. 2, line 6 disclose the gap including defrosting outlet 52 which is in the airflow path and that the noise propagates downstream of the air flow); 
and a noise attenuation structure (sound absorbing structure formed from at least sound absorbing members 8, expansions 12, ad thin film 13. See figs. 11A-12)
disposed in the noise path (see fig. 6, lines 1-6)
in the gap (since the expansion 12 expands from the outer surface of connecting duct 6 it must necessarily extend into the gap. See annotated fig. 2 and col. 6, lines 52-63), 
the noise attenuation structure configured to extend outwardly from an outer surface of the air inlet housing (see fig. 11A) 
towards the instrument panel of the vehicle (fig. 1 and fig. 11A discloses at least one of the expansions 12 extending towards operating panel 24. See col. 4, lines 61-67), 
wherein the noise attenuation structure includes a first wall (left side the outer wall of expansion 12. See annotated fig. 1)
and a second wall (right side the outer wall of expansion 12. See annotated fig. 1).
Regarding claim 15, Tanaka discloses the invention of claim 14 and Tanaka further discloses wherein a noise barrier (annotated fig. 2 discloses at least one sound absorbing structures which acts as a barrier to sound travelling towards the top shelf of annotated fig. 1) is disposed under the top shelf (see annotated figs. 1 and 2) and engages the noise attenuation structure (see annotated fig. 2).
Regarding claim 16, Tanaka discloses the invention of claim 14 and Tanaka further discloses wherein a length of each of the first wall and the second wall is substantially equal to a length of the air inlet housing (see fig. 11).
Regarding claim 17, Tanaka discloses the invention of claim 14 and Tanaka further discloses wherein each of the first wall and the second wall have a height (see figs. 11A-11B) one of substantially equal to or less than a height of the gap (figs. 1, fig. 12, and annotated fig. 2 disclose the height of the walls of expansion 12 being of smaller height than the gap).
Regarding claim 18, Tanaka discloses the invention of claim 14 and Tanaka further discloses wherein the noise attenuation device attenuates noise (see col. 2, lines 51-54) traveling to an area (see col. 2, lines 51-54) formed under the top shelf (see figs. 1-2 and col. 6, lines 56-63) intermediate the noise attenuation device and a windshield (see fig. 2).
Regarding claim 20, Tanaka discloses the invention of claim 14 and Tanaka further discloses wherein a noise barrier (absorbing members 8) is disposed intermediate the first wall and the second wall (see fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 2 above, and further in view of US 2009/0178879 (referred to as Park).
Regarding claim 3, Tanaka discloses the invention of claim 2 but does not explicitly disclose wherein the noise barrier is formed from an acoustic foam.
However, Park does disclose a noise barrier being formed from an acoustic foam (para. [0067] discloses sound absorbing material 510 being made of a foam).
Tanaka and Park are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the noise absorbing structure of Koberstein to include the sound absorbing material of Park between the walls of the duct in order to broadly reduce the noise flowing through the air handling system (Park, para. [0012]).
Claim(s) 4, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 1, 7, and 14 above, and further in view of US 6,386,966 (referred to as Kuwayama).
Regarding claim 4, Tanaka discloses the invention of claim 1 but does not disclose wherein a plurality of ribs extends between the first wall and the second wall.
However, Kuwayama does disclose a plurality of ribs (figs. 1-2 and col. 4, lines 38-52 disclose a plurality of ribs 14d) extends between a first wall and a second wall (figs. 1-2 and col. 4, lines 38-52 disclose the plurality of ribs 14d extending between left and right side plates 14c).
Tanaka and Kuwayama are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the noise absorbing structure of Tanaka to include the ribs of Kuwayama in order to irregularly reflect noise traveling through the noise absorbing structure and attenuate the noise further (Kuwayama, col. 1, lines 38-56).
Regarding claim 10, Tanaka in view of Kuwayama discloses the invention of claim 7 and the combination of Tanaka in view of Kuwayama in claim 4 further discloses
wherein a rib (Kuwayama: figs. 1-2 and col. 4, lines 38-52 disclose a plurality of ribs 14d)
extends between the first wall and the second wall (Kuwayama: figs. 1-2 and col. 4, lines 38-52 disclose the plurality of ribs 14d extending between left and right side plates 14c).
Regarding claim 19, Tanaka in view of Kuwayama discloses the invention of claim 14 and the combination of Tanaka in view of Kuwayama in claim 4 further discloses wherein a plurality of ribs (Kuwayama: figs. 1-2 and col. 4, lines 38-52 disclose a plurality of ribs 14d) extend between the first wall and the second wall (Kuwayama: figs. 1-2 and col. 4, lines 38-52 disclose the plurality of ribs 14d extending between left and right side plates 14c).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 7 above, and further in view of US 8,342,922 (referred to as Deneau).
Regarding claim 8, Tanaka discloses the invention of claim 7 and Tanaka further discloses wherein the air inlet housing includes a recirculated air opening (internal air entrance. See col. 4, lines 21-27) configured to receive recirculated air from a passenger compartment of the vehicle (See col. 4, lines 21-27) and a fresh air opening (external air entrance. See col. 4, lines 21-27) configured to receive fresh air from the environment (See col. 4, lines 21-27).
Tanaka does not explicitly disclose wherein the noise attenuation structure is disposed intermediate the recirculated air opening and the fresh air opening.
However, Deneau does disclose a noise attenuation structure being disposed intermediate a recirculated air opening and a fresh air opening (figs. 2-3 disclose door 60 being located intermediate of the outside air inlet 56 and the recirculation air inlet 58. Col. 5, lines 28-40 discloses door 60 acting as a noise reduction device).
Tanaka and Deneau are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the layout of the noise absorbing structure of Tanaka is intermediate to both air inlets like in Deneau in order to reduce the noise of air flowing from both sources (Deneau: col. 6, lines 20-32).
Regarding claim 9, Tanaka in view of Deneau discloses the invention of claim 8 and the combination further discloses: 
wherein a noise generated by the blower (Tanaka: noise as disclosed in at least col. 1, lines 43-53)
flows through a noise path (Tanaka: path taken by noise as described in col. 5, lines 26-35. See figs. 1 and 11A), 
the noise path extending from the blower (Tanaka: see col. 5, lines 26-35)
to the chamber of the air inlet housing (Tanaka: see col. 5, lines 26-35)
and from the chamber of the air inlet housing to an exterior of the air inlet housing (Tanaka: see col. 1, line 61 to col. 2, line 6), 
and wherein the noise attenuation device is disposed in the noise path (Tanaka: see fig. 6, lines 1-6).

Annotated Figures

    PNG
    media_image1.png
    667
    943
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 2 from Tanaka.

    PNG
    media_image2.png
    755
    601
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of figs. 11A-11B from Tanaka.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762